Appeal from a judgment of a city magistrate holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting appellant of participating in the operation of a pinball machine in violation of section 982: of the Penal Law. Although the person in charge of the place where the machine was operated was undoubtedly using it for gambling purposes, there was no proof in the case, direct or by inference, that appellant had entered into any arrangement with that person or another, for the use of the machine as a gambling instrument. Judgment reversed on the law, complaint dismissed, and fine remitted. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.